         Case 5:17-cv-04467-BLF Document 359 Filed 03/04/21 Page 1 of 11




 1   DUANE MORRIS LLP                                  DUANE MORRIS LLP
     D. Stuart Bartow (CA SBN 233107)                  Matthew C. Gaudet (GA SBN 287789)
 2   dsbartow@duanemorris.com                          Admitted Pro Hac Vice
     Nicole E. Grigg (CA SBN 307733)                   mcgaudet@duanemorris.com
 3   negrigg@duanemorris.com                           John R. Gibson (GA SBN 454507)
     2475 Hanover Street                               Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                          jrgibson@duanemorris.com
     Telephone: 650.847.4150                           Robin L. McGrath (GA SBN 493115)
 5   Facsimile: 650.847.4151                           Admitted Pro Hac Vice
                                                       rlmcgrath@duanemorris.com
 6   DUANE MORRIS LLP                                  David C. Dotson (GA SBN 138040)
     Joseph A. Powers (PA SBN 84590)                   Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                             dcdotson@duanemorris.com
     japowers@duanemorris.com                          Jennifer H. Forte (GA SBN 940650)
 8   Jarrad M. Gunther (PA SBN 207038)                 Admitted Pro Hac Vice
     Admitted Pro Hac Vice                             jhforte@duanemorris.com
 9   jmgunther@duanemorris.com                         1075 Peachtree NE, Suite 2000
     30 South 17th Street                              Atlanta, GA 30309
10   Philadelphia, PA 19103                            Telephone: 404.253.6900
     Telephone: 215.979.1000                           Facsimile: 404.253.6901
11   Facsimile: 215.979.1020

12   Attorneys for Defendant
     SONICWALL INC.
13

14                               UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16                                       SAN JOSE DIVISION
17   FINJAN, LLC, A Delaware Limited Liability         Case No.: 5:17-cv-04467-BLF-VKD
18   Company,
                                                       SONICWALL INC.’S ADMINISTRATIVE
19                        Plaintiff,                   MOTION TO FILE DOCUMENTS UNDER
                                                       SEAL
20          v.
21   SONICWALL INC., a Delaware Corporation,
22
                          Defendant.
23

24

25

26

27

28

                    SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                      CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 359 Filed 03/04/21 Page 2 of 11




 1   I.     INTRODUCTION

 2          Pursuant to Civil L.R. 7-11 and 79-5, this Court’s Standing Civil Order Re: Civil Cases, the

 3   Parties Stipulated Protective Order (Dkt. 68) and Federal Rule of Civil Procedure 26(b)(5)(B),

 4   Defendant SonicWall Inc. (“SonicWall”) hereby moves the Court for leave to file under seal,

 5   pursuant to Civil L.R. 79-5(d)-(e), the items identified in the table below:

 6    Exh. No.               Document             Portion(s) to Seal           Reason(s) for Sealing
                        SonicWall’s Motion       Highlighted            The highlighted portions of this
 7                      to Exclude Improper      portions at:           document reflect information that
                        Expert Testimony                                SonicWall has designated as
 8                                               Pg. 1 at lines 8-19
                        Based on Finjan’s                               “Highly Confidential – Attorneys’
                                                 and 24-25; Pg. 2
 9                      Willfulness                                     Eyes Only” or “Highly
                                                 at lines 1-3, 7-9
                        Allegations (Motion                             Confidential – Attorney’s Eyes
                                                 and 18-20; Pg. 3
10                      in Limine No. 1)                                Only – Source Code” pursuant to
                                                 at lines 5-6
                                                                        the Stipulated Protective Order. If
11                                                                      filed publicly, this confidential
                                                                        information could be used to
12                                                                      SonicWall’s disadvantage by
13                                                                      competitors as it concerns the
                                                                        identification, organization, and or
14                                                                      operation of SonicWall’s
                                                                        proprietary products as well as
15                                                                      SonicWall’s confidential business
                                                                        information. See Declaration of
16
                                                                        Nicole E. Grigg in Support of
17                                                                      Administrative Motion to File
                                                                        Documents Under Seal (“Grigg
18                                                                      Declaration”), ¶¶ 2-5.
                        SonicWall’s Motion       Highlighted            The highlighted portions of this
19                                                                      document reflect information that
                        in Limine to Exclude     portions at:
                        Dr. McDuff’s                                    SonicWall has designated as
20                                               Pg. 1 at lines 2-5,    “Highly Confidential – Attorneys’
                        Method No. 1                                    Eyes Only” pursuant to the
                                                 11, 16-17, 21 and
21                      (Motion in Limine                               Stipulated Protective Order. If
                                                 25; Pg. 2 at lines
                        No. 2)                                          filed publicly, this confidential
22                                               6-7, 13 and 21;
                                                                        information could be used to
                                                 Pg. 3 at lines 24      SonicWall’s disadvantage by
23                                               and 26-27; Pg. 4       competitors as it concerns
                                                 at lines 2-3, 5, 10-   SonicWall’s confidential business
24                                               12, 14, 19, 22-24      information. Additionally,
                                                 and 26-28; Pg. 5       highlighted portions of this
25                                                                      document reflect information that
                                                 at lines 2, 6-7, 11-
                                                 12 and 18-20,          Finjan has designated as “Highly-
26                                                                      Confidential – Attorneys’ Eyes
                                                                        Only” pursuant to the Protective
27                                                                      Order. See Declaration of Nicole E.
                                                                        Grigg in Support of Administrative
28                                                                      Motion to File Documents Under
                                                        1
                      SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                        CASE NO. 5:17-CV-04467-BLF-VKD
        Case 5:17-cv-04467-BLF Document 359 Filed 03/04/21 Page 3 of 11




 1   Exh. No.              Document           Portion(s) to Seal            Reason(s) for Sealing
 2                                                                   Seal (“Grigg Declaration”), ¶¶ 2-5.
                      SonicWall’s Motion      Pg. 1 at lines 4       The highlighted portions of this
 3                    to Exclude Dr.                                 document reflect information that
                                              and 10-11; Pg. 5       SonicWall has designated as
                      Striegel’s Technical    at line 18
 4                                                                   “Highly Confidential – Attorneys’
                      Apportionment                                  Eyes Only” or “Highly
                      Opinions and Dr.                               Confidential – Attorney’s Eyes
 5
                      McDuff’s Reliance                              Only – Source Code” pursuant to
 6                    Thereon (Motion in                             the Stipulated Protective Order. If
                      Limine No. 3)                                  filed publicly, this confidential
 7                                                                   information could be used to
                                                                     SonicWall’s disadvantage by
 8                                                                   competitors as it concerns the
                                                                     identification, organization, and or
 9                                                                   operation of SonicWall’s
                                                                     proprietary products. Additionally,
10                                                                   highlighted portions of this
                                                                     document reflect information that
11                                                                   Finjan has designated as “Highly-
                                                                     Confidential – Attorneys’ Eyes
12                                                                   Only” pursuant to the Protective
                                                                     Order. See Declaration of Nicole E.
13                                                                   Grigg in Support of Administrative
                                                                     Motion to File Documents Under
14                                                                   Seal (“Grigg Declaration”), ¶¶ 2-5.
                      SonicWall’s Motion      Pg. 1 at lines 16-     The highlighted portions of this
15                    in Limine to Exclude                           document reflect information that
                                              21 and 23-28; Pg.      SonicWall has designated as
                      the Testimony of Dr.    2 at lines 1-3, 6-7,
16                                                                   “Highly Confidential – Attorneys’
                      McDuff’s Price Per      15 and 17-20; Pg.      Eyes Only” or “Highly
                      Scan Opinions           3 at lines 3-4, 6-     Confidential – Attorney’s Eyes
17
                      (Method No. 3)          10, 14-15 and 18;      Only – Source Code” pursuant to
18                    (Motion in Limine       Pg. 4 at lines 7-9     the Stipulated Protective Order. If
                      No. 4)                  and 11; Pg. 5 at       filed publicly, this confidential
19                                                                   information could be used to
                                              line 7                 SonicWall’s disadvantage by
20                                                                   competitors as it concerns the
                                                                     identification, organization, and or
21                                                                   operation of SonicWall’s
                                                                     proprietary products as well as
22                                                                   SonicWall’s confidential business
                                                                     information. See Declaration of
23                                                                   Nicole E. Grigg in Support of
                                                                     Administrative Motion to File
24                                                                   Documents Under Seal (“Grigg
                                                                     Declaration”), ¶¶ 2-5.
25   1 to Gunther     Excerpts from the       Entirety               This document contains
                      September 4, 2020                              information that SonicWall has
     Declaration                                                     designated as “Highly Confidential
26                    Expert Report of
                                                                     – Attorneys’ Eyes Only” or
                      DeForest McDuff,                               “Highly Confidential – Attorneys’
27                    Ph.D.                                          Eyes Only - Source Code”
28                                                                   pursuant to the Stipulated
                                                     2
                    SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                      CASE NO. 5:17-CV-04467-BLF-VKD
        Case 5:17-cv-04467-BLF Document 359 Filed 03/04/21 Page 4 of 11




 1   Exh. No.              Document           Portion(s) to Seal          Reason(s) for Sealing
 2                                                                 Protective Order. If filed publicly,
                                                                   this confidential information could
 3                                                                 be used to SonicWall’s
                                                                   disadvantage by competitors as it
 4                                                                 concerns the identification,
                                                                   organization, and or operation of
 5                                                                 SonicWall’s proprietary products
                                                                   as well as SonicWall’s confidential
 6                                                                 business information. See Grigg
                                                                   Declaration, ¶¶ 2-5.
 7   3 to Gunther     Excerpts from the     Entirety               This document contains
                      September 3, 2020                            information that SonicWall has
     Declaration                                                   designated as “Highly Confidential
 8                    Expert Report of Dr.
                                                                   – Attorneys’ Eyes Only” or
                      Eric Cole Regarding                          “Highly Confidential – Attorneys’
 9                    Technology Tutorial                          Eyes Only - Source Code”
10                    and Infringement by                          pursuant to the Stipulated
                      SonicWall, Inc. of                           Protective Order. If filed publicly,
11                    Patent Nos.                                  this confidential information could
                      6,154,844; 7,058,822;                        be used to SonicWall’s
12                    7,647,633; and                               disadvantage by competitors as it
                                                                   concerns the identification,
                      8,677,494                                    organization, and or operation of
13
                                                                   SonicWall’s proprietary products,
14                                                                 including its source code. See
                                                                   Grigg Declaration, ¶¶ 2-5.
15   4 to Gunther     Excerpts from the     Entirety               This document contains
                      September 3, 2020                            information that SonicWall has
     Declaration                                                   designated as “Highly Confidential
16                    Expert Report of
                                                                   – Attorneys’ Eyes Only” or
                      Michael                                      “Highly Confidential – Attorneys’
17                    Mitzenmacher, Ph.D.                          Eyes Only - Source Code”
18                    Regarding                                    pursuant to the Stipulated
                      Infringement by                              Protective Order. If filed publicly,
19                    SonicWall, Inc. of                           this confidential information could
                      Patent Nos.                                  be used to SonicWall’s
20                    6,804,780; 6,965,968;                        disadvantage by competitors as it
                                                                   concerns the identification,
                      and 7,613,926                                organization, and or operation of
21
                                                                   SonicWall’s proprietary products,
22                                                                 including its source code. See
                                                                   Grigg Declaration, ¶¶ 2-5.
23   5 to Gunther     Excerpts from the     Entirety               This document contains
                      September 3, 2020                            information that SonicWall has
     Declaration                                                   designated as “Highly Confidential
24                    Expert Report of Dr.
                                                                   – Attorneys’ Eyes Only” or
                      Nenad Medvidović                             “Highly Confidential – Attorneys’
25                    Regarding                                    Eyes Only - Source Code”
26                    Infringement by                              pursuant to the Stipulated
                      SonicWall, Inc. of                           Protective Order. If filed publicly,
27                    Patent Nos.                                  this confidential information could
                      8,225,408; 7,975,305;                        be used to SonicWall’s
28                    and 8,141,154                                disadvantage by competitors as it
                                                   3
                    SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                      CASE NO. 5:17-CV-04467-BLF-VKD
        Case 5:17-cv-04467-BLF Document 359 Filed 03/04/21 Page 5 of 11




 1   Exh. No.              Document           Portion(s) to Seal          Reason(s) for Sealing
 2                                                                 concerns the identification,
                                                                   organization, and or operation of
 3                                                                 SonicWall’s proprietary products,
                                                                   including its source code. See
 4                                                                 Grigg Declaration, ¶¶ 2-5.
     6 to Gunther     Excerpts from the       Entirety             This document contains
 5                    September 3, 2020                            information that SonicWall has
     Declaration                                                   designated as “Highly Confidential
                      Expert Report of Dr.
 6                                                                 – Attorneys’ Eyes Only” or
                      Aaron Striegel                               “Highly Confidential – Attorneys’
 7                                                                 Eyes Only - Source Code”
                                                                   pursuant to the Stipulated
 8                                                                 Protective Order. If filed publicly,
                                                                   this confidential information could
 9                                                                 be used to SonicWall’s
                                                                   disadvantage by competitors as it
10                                                                 concerns the identification,
                                                                   organization, and or operation of
11                                                                 SonicWall’s proprietary products
                                                                   as well as SonicWall’s confidential
12                                                                 business information. See Grigg
                                                                   Declaration, ¶¶ 2-5.
13   7 to Gunther     Excerpts from the       Entirety             This document contains testimony
                      October 22, 2020                             that SonicWall has designated as
     Declaration                                                   “Highly Confidential – Attorneys’
14                    deposition transcript
                                                                   Eyes Only” pursuant to the
                      of Eric Cole                                 Stipulated Protective Order. If filed
15
                                                                   publicly, this confidential
16                                                                 information could be used to
                                                                   SonicWall’s disadvantage by
17                                                                 competitors as it concerns the
                                                                   identification, organization, and or
18                                                                 operation of SonicWall’s
                                                                   proprietary products, as well as
19                                                                 confidential business information
                                                                   of SonicWall. See Grigg
20                                                                 Declaration, ¶¶ 2-5.
     8 to Gunther     Excerpts from the       Entirety             This document contains testimony
21                    October 26, 2020                             that SonicWall has designated as
     Declaration                                                   “Highly Confidential – Attorneys’
                      deposition transcript
22                                                                 Eyes Only” pursuant to the
                      of Michael                                   Stipulated Protective Order. If filed
                      Mitzenmacher                                 publicly, this confidential
23
                                                                   information could be used to
24                                                                 SonicWall’s disadvantage by
                                                                   competitors as it concerns the
25                                                                 identification, organization, and or
                                                                   operation of SonicWall’s
26                                                                 proprietary products, as well as
                                                                   confidential business and financial
27                                                                 information of SonicWall. See
                                                                   Grigg Declaration, ¶¶ 2-5.
28
                                                    4
                    SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                      CASE NO. 5:17-CV-04467-BLF-VKD
        Case 5:17-cv-04467-BLF Document 359 Filed 03/04/21 Page 6 of 11




 1   Exh. No.              Document           Portion(s) to Seal        Reason(s) for Sealing
 2   9 to Gunther     Excerpts from the       Entirety           This document contains testimony
                      November 3, 2020                           that SonicWall has designated as
     Declaration                                                 “Highly Confidential – Attorneys’
 3                    deposition transcript
                                                                 Eyes Only” pursuant to the
                      of Aaron Striegel                          Stipulated Protective Order. If filed
 4
                                                                 publicly, this confidential
 5                                                               information could be used to
                                                                 SonicWall’s disadvantage by
 6                                                               competitors as it concerns the
                                                                 identification, organization, and or
 7                                                               operation of SonicWall’s
                                                                 proprietary products, as well as
 8                                                               confidential business and financial
                                                                 information of SonicWall. See
 9                                                               Grigg Declaration, ¶¶ 2-5.
     10 to            Excerpts from the       Entirety           This document contains testimony
10                    November 2, 2020                           that SonicWall has designated as
     Gunther                                                     “Highly Confidential – Attorneys’
     Declaration      deposition transcript
11                                                               Eyes Only” pursuant to the
                      of DeForest McDuff                         Stipulated Protective Order. If filed
12                                                               publicly, this confidential
                                                                 information could be used to
13                                                               SonicWall’s disadvantage by
                                                                 competitors as it concerns the
14                                                               identification, organization, and or
                                                                 operation of SonicWall’s
15                                                               proprietary products, as well as
                                                                 confidential business and financial
16                                                               information of SonicWall. See
                                                                 Grigg Declaration, ¶¶ 2-5.
17   13 to            Exhibit 5 to the        Entirety           This document was produced by
                      November 2, 2020                           third party Francisco Partners and
     Gunther                                                     was designated as “Highly
18   Declaration      Deposition of
                                                                 Confidential – Attorneys’ Eyes
                      DeForest McDuff,                           Only” pursuant to the Stipulated
19                    Ph.D.                                      Protective Order. See Grigg
20                                                               Declaration, ¶¶ 2-5.
     14 to            Exhibit 10 to the       Entirety           This document contains internal
21                    November 2, 2020                           email communications that
     Gunther                                                     SonicWall has designated as
     Declaration      Deposition of
22                                                               “Confidential” pursuant to the
                      DeForest McDuff,                           Stipulated Protective Order. If filed
                      Ph.D.                                      publicly, this confidential
23
                                                                 information could be used to
24                                                               SonicWall’s disadvantage by
                                                                 competitors as it concerns the
25                                                               identification, organization, and or
                                                                 operation of SonicWall’s
26                                                               proprietary products. See Grigg
                                                                 Declaration, ¶¶ 2-5.
27   17 to            January 16, 2014        Entirety           This document contains internal
                      email bearing Bates                        email communications that Finjan
     Gunther                                                     has designated as “Confidential”
28                    numbers FINJAN‐
                                                    5
                    SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                      CASE NO. 5:17-CV-04467-BLF-VKD
           Case 5:17-cv-04467-BLF Document 359 Filed 03/04/21 Page 7 of 11




 1    Exh. No.            Document            Portion(s) to Seal          Reason(s) for Sealing
 2    Declaration     SW 403755 -                                  pursuant to the Stipulated
                      FINJAN‐SW 403759                             Protective Order. See Grigg
 3                                                                 Declaration, ¶¶ 2-5.
      22 to           Exhibit 2 to the        Entirety             SonicWall has designated this
 4                    November 3, 2020                             document “Highly Confidential –
      Gunther                                                      Attorneys’ Eyes Only” pursuant to
      Declaration     Deposition of Aaron
 5                                                                 the Stipulated Protective Order. If
                      Striegel bearing the                         filed publicly, this confidential
                      Bates number                                 information could be used to
 6
                      SonicWall-                                   SonicWall’s disadvantage by
 7                    Finjan_00101991                              competitors as it concerns the
                                                                   SonicWall’s confidential business
 8                                                                 information. See Grigg
                                                                   Declaration, ¶¶ 2-5.
 9    23 to           Exhibit 3 to the      Entirety               This document contains
                      November 3, 2020                             information that Finjan has
      Gunther                                                      designated as “Confidential”
10    Declaration     Deposition of Aaron
                                                                   pursuant to the Stipulated
                      Striegel bearing the                         Protective Order. See Grigg
11                    Bates number                                 Declaration, ¶¶ 2-5.
12                    FINJAN-SW 158696
      24 to           January 8, 2017 email Entirety               This document contains
13                    bearing the Bates                            information that Finjan has
      Gunther                                                      designated as “Highly Confidential
      Declaration     numbers FINJAN-
14                                                                 – Attorneys’ Eyes Only” pursuant
                      SW 403972 -                                  to the Stipulated Protective Order.
                      FINJAN-SW 403979                             See Grigg Declaration, ¶¶ 2-5.
15
      25 to           Excerpts from the     Entirety               This document contains testimony
16                    February 27, 2020                            that Finjan has designated as
      Gunther                                                      “Highly Confidential – Attorneys’
      Declaration     deposition transcript
17                                                                 Eyes Only” pursuant to the
                      of Julie Mar-Spinola                         Stipulated Protective Order. See
18                                                                 Grigg Declaration, ¶¶ 2-5.
      28 to           Excerpts from the       Entirety             This document contains testimony
19                    October 9, 2020                              that SonicWall has designated as
      Gunther                                                      “Highly Confidential – Attorneys’
      Declaration     Expert Report of
20                                                                 Eyes Only” pursuant to the
                      Stephen L. Becker                            Stipulated Protective Order. If filed
21                                                                 publicly, this confidential
                                                                   information could be used to
22                                                                 SonicWall’s disadvantage by
                                                                   competitors as it concerns the
23                                                                 identification, organization, and or
                                                                   operation of SonicWall’s
24                                                                 proprietary products, as well as
                                                                   confidential business and financial
25                                                                 information of SonicWall. See
                                                                   Grigg Declaration, ¶¶ 2-5.
26

27
     II.     ARGUMENT
28
                                                    6
                    SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                      CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 359 Filed 03/04/21 Page 8 of 11




 1          A.      Legal Standard

 2          There is a presumption of public access to judicial records and documents. Nixon v. Warner

 3   Commc'ns, Inc., 435 U.S. 589, 597 (1978). However, records attached to non-dispositive motions,

 4   such is the case here, are not subject to the strong presumption of access. Finjan, Inc. v. Proofpoint,

 5   Inc., No. 13-CV-05808-HSG, 2015 WL 9023164, at *1 (N.D. Cal. Dec. 16, 2015) (internal citation

 6   omitted). Because the documents attached to non-dispositive motions “are often unrelated, or only

 7   tangentially related, to the underlying cause of action,” parties moving to seal must meet the lower

 8   “good cause” standard of the Federal Rules of Civil Procedure Rule 26(c). Id. (internal quotation

 9   marks omitted). The “good cause” standard requires a “particularized showing” that “specific

10   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v. Gen.

11   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002) (internal quotation marks omitted); see Fed.

12   R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific examples of articulated

13   reasoning” will not suffice. Beckman Indus., Inc. v. Int'l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992).

14   Sealing is appropriate where the requesting party “establishes that the document, or portions thereof

15   is privileged or protectable as a trade secret or otherwise entitled to protection under the law.” N.D.

16   Cal. Civ. L.R. 79–5(a). A party must “narrowly tailor” its request to sealable material only. Id.

17          B.      SonicWall’s Administrative Motion to Seal Is Supported By Good Cause and Is
                    Narrowly Tailored
18
            As noted in the table above, SonicWall seeks to seal select portions of its Motions in Limine
19
     Nos. 1-4 (“Motions”) at the pages listed in the table above and Exhibits 1, 3-10, 13, 14, 17, 22-25
20
     and 28 to the Declaration of Jarrad Gunther. SonicWall’s Motions quote from or reference the one
21
     or more exhibits that SonicWall is filing under seal which were designated as “CONFIDENTIAL”,
22
     “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
23
     ATTORNEY’S EYES ONLY – SOURCE CODE” pursuant to the terms of the Stipulated Protective
24
     Order. See Declaration of Nicole E. Grigg in Support of Administrative Motion to File Documents
25
     Under Seal (“Grigg Declaration”), ¶¶ 2-5. Pursuant to Civil Local Rule 79-5, SonicWall has publicly
26
     filed the relevant excerpts of information that are not confidential. Attached hereto are redacted and
27
     unredacted versions of SonicWall’s Motions and unredacted versions of the exhibits in support
28
                                                         7
                      SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                        CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 359 Filed 03/04/21 Page 9 of 11




 1   thereof that SonicWall seeks to seal.

 2          SonicWall seeks to seal Exhibits 1, 3-10, 14, 22, and 28 to the Declaration of Jarrad Gunther

 3   because they reflect or contain information that SonicWall has designated as “Confidential”, “Highly

 4   Confidential – Attorneys’ Eyes Only”, or “Highly Confidential – Attorney’s Eyes Only – Source

 5   Code” pursuant to the Stipulated Protective Order. If filed publicly, this confidential information

 6   could be used to SonicWall’s disadvantage by competitors as it concerns the identification,

 7   organization, and or operation of SonicWall’s proprietary products as well as SonicWall’s

 8   confidential business information. See Grigg Declaration, ¶¶ 2-5.

 9          SonicWall contends that public disclosure of this information would cause irreparable harm

10   to SonicWall. Id.; see also Andrx Pharms., LLC v. GlaxoSmithKline, 236 F.R.D. 583, 586 (S.D. Fla.

11   2006) (“Courts dress technical information with a heavy cloak of judicial protection because of the

12   threat of serious economic injury to the disclosure of scientific information.”); Network Appliance,

13   Inc. v. Sun Microsys. Inc., 2010 WL 841274, at *5 (N.D. Cal. Mar. 10, 2010) (granting application

14   to seal “information regarding NetApp’s internal usability testing of its software”).

15          SonicWall is sealing Exhibit 13 because it was produced by third party Francisco Partners

16   and designated as “Highly Confidential – Attorneys’ Eyes Only” pursuant to the Stipulated

17   Protective Order.

18          SonicWall is sealing Exhibits 17 and 23-25 because they were designated by Finjan as

19   “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” pursuant to the Stipulated

20   Protective Order.

21          SonicWall’s administrative motion is narrowly tailored and only seeks to seal the exhibits

22   associated with SonicWall’s Motions that were either designated in their entirety by Plaintiff Finjan,

23   third party Francisco Partners or Defendant SonicWall as “CONFIDENTIAL”, “HIGHLY

24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –

25   ATTORNEYS’ EYES ONLY – SOURCE CODE” or reflect information from which confidential

26   and proprietary technical or financial information of SonicWall could be ascertained. See Kowalsky

27   v. Hewlett-Packard Co., 2012 WL 892427, at *2 (N.D. Cal. Mar. 14, 2012) (finding sealing

28   appropriate where “[t]he proposed redactions contain[ed] . . . confidential product development
                                                    8
                      SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                        CASE NO. 5:17-CV-04467-BLF-VKD
            Case 5:17-cv-04467-BLF Document 359 Filed 03/04/21 Page 10 of 11




 1   information, the disclosure of which could harm [the defendant's] competitive advantage in the

 2   marketplace.”).

 3   III.     CONCLUSION

 4            For these reasons, SonicWall respectfully requests that the Court grant its Administrative

 5   Motion to Seal.

 6   Dated: March 4, 2021                               DUANE MORRIS LLP

 7
                                                        /s/ Nicole E. Grigg
 8                                                      Nicole E. Grigg
                                                        D. Stuart Bartow
 9                                                      Matthew C. Gaudet (admitted pro hac vice)
                                                        Robin McGrath (admitted pro hac vice)
10                                                      David C. Dotson (admitted pro hac vice)
                                                        Jennifer H. Forte (admitted pro hac vice)
11                                                      Joseph A. Powers (admitted pro hac vice)
                                                        Jarrad M. Gunther (admitted pro hac vice)
12
                                                        Attorneys for Defendant
13
                                                        SONICWALL INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       9
                       SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                         CASE NO. 5:17-CV-04467-BLF-VKD
        Case 5:17-cv-04467-BLF Document 359 Filed 03/04/21 Page 11 of 11




 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on March 4, 2021, to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system.

 5
                                                /s/ Nicole E. Grigg
 6                                                  Nicole E. Grigg
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     10
                     SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                       CASE NO. 5:17-CV-04467-BLF-VKD
